Exhibit 10.3

 

Confidential Treatment Requested by Aratana Therapeutics, Inc.

 

AMENDMENT TO COLLABORATION, LICENSE, DEVELOPMENT

AND COMMERCIALIZATION AGREEMENT

This Amendment to the Collaboration, License, Development and Commercialization
Agreement (this “Amendment”), effective as of April 28, 2017, (the “Effective
Date”) is entered into by and between Aratana Therapeutics, Inc., a Delaware
corporation and having its office at 11400 Tomahawk Creek Parkway, Suite 340,
Leawood, KS  66211 (“Aratana”) and Eli Lilly and Company, an Indiana
corporation, operating on behalf of its Elanco Animal Health division and having
its office at 2500 Innovation Way, Greenfield, Indiana 46140 and its Affiliates
(“Elanco”).

Preliminary Statements

A. Aratana and Elanco entered into a Collaboration, License, Development
Agreement effective as of April 22, 2016 (the “License Agreement”).

﻿

B. The Parties contemplated that they would enter into a Supply Agreement
pursuant to the Supply Term Sheet attached as Exhibit 8.1.2(A) to the License
Agreement (the “Term Sheet”).

﻿

C. The Parties have not entered into the Supply Agreement, and Elanco is
purchasing Products from Aratana pursuant to the terms set forth in the Term
Sheet.

﻿

D. The Parties wish to modify the Term Sheet in accordance with the terms set
forth herein.

﻿

Now, Therefore, in consideration of the foregoing preliminary statement and the
mutual agreements and covenants set forth herein, the Parties hereby agree as
follows:

﻿

1.Definitions.

﻿

The terms used in this Amendment shall have the same meaning ascribed to such
term in the License Agreement.  In addition, the following terms shall have the
meanings set forth in this Article 1 unless the context clearly and
unambiguously dictates otherwise.  Unless the context requires otherwise,
references to the singular include the plural and vice versa, and references to
Sections, Exhibits and Schedules are references to the sections, exhibits and
schedules of this Amendment.

﻿

﻿



Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for Confidential Treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Aratana Therapeutics, Inc.

 

1.1



“Adjusted API Price” means [***] per kg for each [***] produced and delivered by
[***].

﻿

1.2



“[***]” means [***].

﻿

1.3



“Allocated Yield Loss” means the yield loss for drug product manufacture,
testing, etc. and tableting loss for API sampling, dissolution, some friability,
machine set up, etc.

﻿

1.4



“API Batch(es)” means the batches of active pharmaceutical ingredient
AT-001produced under the [***] entered into between [***] and Aratana [***].

﻿

1.5



“Deposit” means the [***] deposit paid by Aratana to [***] in order to ensure
delivery of the API Batches.

﻿

1.6



“Transition Date” means the date Elanco assumes responsibility for directing the
relationship with all current contract manufacturers for the Product.

﻿

2.Elanco Commitment.

﻿

In order to induce Aratana to pay the Deposit to [***] and order the API
Batches, Elanco hereby commits to submit purchase orders to Aratana for all of
the finished Products to be produced from the API Batches within fifteen (15)
days of the Effective Date of this Amendment.  Once a purchase order is
submitted to Aratana by Elanco, the purchase order shall become a binding
obligation of Elanco to purchase the amounts of finished Product contained in
each purchase order, subject to Section 5 below and notwithstanding anything to
the contrary contained in the terms and conditions applicable to such purchase
orders.

 

3.API Prepayment.

﻿

Elanco will pay Aratana the Adjusted API Price for the API Batches produced and
delivered by [***] as a down payment toward future deliveries of finished
Product.  Payment shall be made by Elanco within thirty (30) days after Aratana
provides proof that it has paid [***] for such API Batch(es).  Aratana shall be
responsible for tableting and packaging the API in accordance with the Term
Sheet, unless Elanco makes the election to assume manufacturing pursuant to
Section 5 below.  In the event Elanco has prepaid for API Batches that are not
accounted for, in whole or in part including work in process and finished
Products, at the time Elanco assumes control of manufacturing pursuant to
Section 5 below, Aratana shall be obligated to reimburse Elanco for the prepaid
API (other than API associated with Allocated Yield Loss)



2

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for Confidential Treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Aratana Therapeutics, Inc.

 

within thirty (30) days of written notice from Elanco.  Elanco may, in its sole
discretion, elect to have Aratana replace the lost API at no cost to Elanco
instead of seeking reimbursement for such lost API.

﻿

4.Supply Price.

﻿

Aratana will provide written notice to Elanco before releasing any finished
Products produced from the API Batches.  For the finished Products released to
Elanco that were manufactured from the API Batches, (i) the Adjusted API Price
shall apply for the finished Product and (ii) Aratana will invoice Elanco for
the finished Products in accordance with the Term Sheet except for the price
adjustment reflected in (i) above, and such invoice will include a prorated
credit for the prepaid API. 

﻿

5.Transition.

﻿

In the event that Elanco provides notice of its intent to assume responsibility
for manufacturing pursuant to Section 8.2.2 of the License Agreement, Elanco
would directly assume on the Transition Date all responsibilities of Aratana
with respect to any undelivered API including (i) paying the balance due when
the API is delivered and (ii) completing the tableting and packaging of the
Products.  Elanco shall reimburse Aratana for any outstanding Deposit that has
not been credited against delivered API paid for by Aratana.  For API that has
been delivered to Aratana prior to the Transition Date, but that has not yet
been processed into finished Product or charged to Elanco by Aratana, Elanco
would purchase the API at the Adjusted API Price.

﻿

6.Remaining Terms.

﻿

All other terms and conditions of the License Agreement, including the Term
Sheet, will remain in full force and effect.



3

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for Confidential Treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by Aratana Therapeutics, Inc.

 



In Witness Whereof, each of the Parties has caused this Amendment to be executed
by its duly authorized representative as of the date set forth in the
introductory paragraph.

﻿

ARATANA THERAPEUTICS, INC.

﻿

﻿

By: /s/ Steven St. Peter

Name: Steven St. Peter

Title:  CEO

Date:  April 28, 2017

﻿

ELI LILLY AND COMPANY THROUGH

ITS ELANCO ANIMAL HEALTH DIVISION

﻿

﻿

By: /s/ Elizabeth G. O’Farrell

Name: Elizabeth G. O’Farrell

Title: Chief Procurement Officer

Date: April 27, 2017





4

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for Confidential Treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------